Citation Nr: 0530887	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-28 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for subluxation of the right knee.

3.  Entitlement to an initial compensable rating for status 
post-partial amputation residuals of the tips, left middle 
and left ring fingers.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1970 to July 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that rating 
decision, the RO granted service connection for: degenerative 
arthritis of the right knee, and assigned a 10 percent 
rating; subluxation of the right knee, with a 10 percent 
rating; and status post-amputation of the tips of the left 
middle and ring fingers, rated as non-compensable.  The 
veteran perfected an appeal of the assigned ratings.

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issues of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

During the initial review of this case, in June 2004, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional argument on his behalf in October 2005.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis, right knee, 
manifests with pain and limitation of motion on flexion to 45 
degrees, and on extension to 5 degrees.

2.  Limitation of motion on flexion to 30 degrees or less, or 
on extension to 10 degrees or more, has not been more nearly 
approximated.

3.  The veteran's lateral instability, right knee, manifests 
to a moderate degree.  Severe recurrent subluxation or 
lateral instability has not been more nearly approximated.

4.  The veteran's partial amputation, left middle and left 
ring fingers, manifests with barely visible scars of the 
distal ends, which were nontender, and slight limitation of 
motion.

5.  Neither arthritis nor ankylosis has been manifested.  
Limitation of motion to a gap of at least one inch (2.5 cm) 
between the fingertip, left long (middle) finger, and the 
proximal transverse crease of the left palm, has not been 
more nearly approximated.  Limitation of motion on extension 
to 30 degrees or more has not been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005); VA O.G.C. Prec. Op. 
No. 9-2004 (Sept. 17, 2004).

2.  The requirements for an initial rating of 20 percent, but 
no more, for moderate subluxation and instability, right 
knee, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5257 (2005).

3.  The requirements for an initial compensable rating for 
residuals, status post-partial amputation of the tips, left 
middle and left ring fingers, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 
(2005); 
§ 4.71a, Diagnostic Code 5223, Note (a) (in effect prior to 
August 26, 2002), Diagnostic Code 5259 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the August 2003 Statement of the 
Case, and a June 2005 Supplemental Statement of the Case.  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the August 2003 SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Further, subsequent to the initial favorable adjudication of 
his claims for service connection, and pursuant to the Board 
remand, the veteran was provided another VCAA-compliant 
notice in August 2004,lk which addressed his appeal of the 
initial evaluations of his disabilities.

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.  See Huston v. Principi, 17 Vet. App. 195 
(2003); VA O.G.C. Prec. Op. No. 8-2003 (Dec. 22, 2003).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran, and the veteran has 
indicated that there is no further evidence to be obtained.  
See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. 
§ 7104(a); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's major depression.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, are applied only from the effective date of the 
change forward, unless the revised regulation specifically 
allows for retroactive application.  38 U.S.C.A. § 5110(g); 
VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).

The service medical records reflect that the veteran injured 
his right knee playing football during his active service 
and, eventually, reconstructive surgery was performed on his 
anterior cruciate ligament.  In another incident, while 
operating a vegetable slicer, he sustained a partial 
amputation (75 percent through) of the distal phalanx of his 
left third and fourth finger.  X-rays revealed a fracture of 
the tufts.  Treatment was debridement and "close loosely."

A February 2002 VA orthopedic consult reflects that the 
veteran worked full time for a railroad, which required 
prolonged standing, navigating up and down ladders, and 
walking on uneven surfaces.  He related that, over the years, 
he had slowly experienced increased symptoms of pain in his 
right knee, both on the medial and lateral aspects of the 
joint, as well as underneath the patellar.  The veteran 
denied locking but described "some" catching sensation, as 
well as a sensation of the knee wanting to give way when 
walking on uneven surfaces.  He related that he took Naproxen 
but with minimal relief.  

Physical examination showed the right knee to manifest range 
of motion of 0 to 120 degrees, without difficulty.  
Hyperflexion caused pain in the medial, lateral, and 
patellofemoral compartments.  Patellar tracking appeared 
normal, and there was no effusion.  There were large palpable 
osteophytes noted over the medial and lateral joints line.  
The knee manifested an obvious Lachman's test of 2+ with an 
spongy end point.  A 2+ was also elicited during the anterior 
drawer test, which was without a real firm end point.  Valgus 
and varus stress testing were unremarkable.  McMurray testing 
was not done due to the discomfort on hyperflexion and 
rotation of the tibia.  X-rays showed moderately advanced 
osteoarthritis in the medial, lateral, and patellofemoral 
compartments.  

The examiner rendered a diagnosis of history of internal 
derangement of the right knee with probable previous anterior 
cruciate ligament reconstruction based on history and 
surgical incision; chronic anterior cruciate ligament 
insufficiency; and, moderately advanced osteoarthritis of the 
right knee.  The examiner noted that the veteran's long-term 
prognosis was a total knee replacement, but an anterior 
cruciate ligament reconstruction might be a more appealing 
interim approach.  In light of the ineffectiveness of the 
Naproxen, the examiner prescribed Diclofenac.

A February 2002 VA nurse practitioner note reflects that the 
veteran related that he had experienced progressively more 
difficulty walking due to pain in his right knee.  He took 
Aleve in the morning but with only minimal relief.  On a 
scale of 1 to 10, he assessed his right knee pain as 8.  The 
examiner observed the right knee to be slightly enlarged with 
walking.  The veteran threw his right leg outward and walked 
stiff legged and with a limp.  The examiner prescribed 
Naprosyn.  

The February 2003 VA examination report reflects that the 
veteran related that he worked full time as a train builder, 
where he endured the pain in his work.  On a scale of 1 to 
10, he assessed his constant pain as 4 to 5.  He still took 
Aleve or Advil twice a day.  He denied locking of the right 
knee but related that he sometime felt like it gave way, 
though he had not experiences any falls as a result.  He also 
described some weakness and stiffness.  The veteran related 
that, after the injury to his fingers, he realized they were 
somewhat deformed and shorter, as compared to his right hand.  
He described a throbbing sensation when the weather was cold.  
He is right handed.  

The examiner observed the veteran to walk with a limp and to 
favor the right side.  He could not walk on his heels because 
of an inability to keep his balance but was able to walk on 
his toes.  After squatting, he could not rise to the standing 
position because of right knee pain.  Physical examination of 
the right knee revealed the right knee to be deformed and 
larger than the left knee.  A scar in the medial aspect 21 cm 
in length was non-tender, non-keloid, and non-adherent to 
underlying tissue.  There was tenderness on both sides below 
the patellar and a possible osteophyte on both sides.  Right 
knee circumference was 42 cm and the left knee was 36 cm.  On 
movement, there was audible crepitation and evidence of 
laxity with manipulation.  Range of motion was 0 to 130 
degrees.  After a few minutes of exercise, range of motion 
was 0 to 125 degrees, all with mild pain.  X-rays of the 
right knee revealed severe degenerative arthritis with 
lateral subluxation of the tibia.  The examiner rendered a 
diagnosis of severe degenerative arthritis with lateral 
subluxation of right tibia, status post-operative.

Physical examination of the left hand revealed a very 
superficial scar across the distal portion of the distal 
phalanx of the left middle finger, 2.5 cm in length, with 
normal color, no keloid formation, and no adhesion to the 
underlying tissue.  The left ring finger revealed a scar 
about 2 cm in length with the same characteristics as the 
middle finger.  Both scars were situated horizontally in the 
tip of the left middle and left ring fingers.  The nails 
showed exaggerated convexity as compared to the right.  The 
left middle finger was 8.5 cm in length as compared to 9 cm 
for the right.  The left ring finger was 8 cm compared to 8.5 
for the right.  There was no evidence of muscular atrophy, 
and the veteran was able to touch the tip of all fingers of 
the left hand with the left thumb, and he was also able to 
touch the median transverse fold of the left palm with all 
fingers without any distance left between the tip of the 
fingers and the fold.  X-rays were read as showing a 
deformity of the distal phalanx of the third and fourth 
fingers, probably due to old trauma.  The examiner rendered a 
diagnosis of status post-operative of the left middle and 
left ring finger for amputation of the tips of those two 
fingers and reattachment.

In his substantive appeal, the veteran asserted that he was 
in pain 24 hours a day, his right knee gave way on him, and 
he had to be very careful on his job, and that he had 
arthritis in his middle and ring fingers.  He also asserted 
that he did not get an adequate examination in that it did 
not cover functional loss.

Pursuant to the Board remand, another examination was 
conducted.  The remand specifically provided that the 
examiner assessed the severity of the veteran's 
subluxation/instability.  The February 2005 examination 
report reflects that the veteran related that he took two 
Aleve a day for temporary relief.  The examiner observed the 
veteran to ambulate without any ambulatory aids and with an 
antalgic gait which favored the right knee.  Physical 
examination of the right knee revealed the right knee to be 
deformed and larger than the left knee.  There was no 
effusion, and crepitus was noted on motion.  The examiner 
felt occasional clicking and a constant crunching sensation 
on moving the knee.  Tenderness was noted on pressure of the 
medial, lateral, and inferior aspects of the patella.  An L-
shaped 1 cm superficial scar was non-tender and non-adherent.  
There was decreased pin prick and touch sensation over the 
scarred areas of the knee up to the lower third of the leg 
anteriorly.  Painless range of motion was 5 to 45 degrees 
actively, and 0 to 90 degrees passively.  Passive range of 
motion, however, elicited pain on flexion of 46 to 90 degrees 
and extension from 5 degrees to full at 0 degrees.  
Repetitive flexion and extension produced pain with no 
fatigue and no change in range of motion values.  The veteran 
toe walked with difficulty, as he tended to stumble, and heel 
walk was done with difficulty with gait.  The right knee was 
44 cm in circumference and the left knee 42 cm.  The other 
lower extremities were equal in circumference which reflected 
the absence of muscle atrophy.  There was instability of the 
right knee with positive anterior drawers test accompanied by 
pain and movement of the knee.  Lachman's was positive and 
McMurray's mildly positive.  X-rays showed significant medial 
joint space narrowing with marginal spur, which was more 
progressed when compared to a previous study, with some 
medial subluxation of the femur upon the tibia.  The examiner 
rendered a diagnosis of degenerative arthritis, right knee, 
manifested by joint space narrowing and spur formation, 
status post-surgery, with chronic subluxation and instability 
of a moderate degree, and limitation of motion.

Physical examination of the left hand revealed hardly visible 
non-tender scars on the distal end of the long and ring 
finger of about 1.5 cm with negligible width.  There was 
tenderness on palpation of the distal end of the 
interphalangeal joints.  The left long finger was 1 cm 
shorter than the right long finger.  With the hand spread 
out, the long finger showed a permanent slight deformity of -
5 degrees extension along the distal interphalangeal joint.  
All range of motion was painless.  There was a 1 cm gap 
between the left long finger and the transverse crease of the 
palm, and a 0.5 cm gap between the left ring finger and the 
transverse crease of the palm.  On active resistance, there 
was notable weakness of the long and ring finger while in 
opposition to the thumb.  Grasp was normal, indicating normal 
strength of the metacarpophalangeal and proximal 
interphalangeal joints.  X-rays of the left hand showed an 
old deformity involving the distal phalanx of the left third 
and fourth fingers in the distal tip, unchanged.  There was 
no acute fracture, dislocation, or subluxation.  The examiner 
rendered a diagnosis of status post-amputation of the left 
long and ring fingers with deformity, limitation of motion, 
and weakness.  Complaints of pain were supported by the 
chronic deformity and consistent tenderness on pressure of 
the affected fingers.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

As concerns the arthritis portion of the veteran's right knee 
symptomatology, the Board finds that the veteran's arthritic 
symptomatology more nearly approximates a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  

The evidence of records shows that, prior to the February 
2005 examination, the veteran's range of motion was 
essentially normal, with no pain on motion noted in April 
2002.  It was only on hyperflexion that the veteran 
manifested pain in 2002, but that test assessed his 
subluxation symptoms, which are rated separately.  Only mild 
pain on range of motion was noted at the 2003 examination.  
At the 2005 examination, however, the veteran's range of 
motion on flexion had diminished to 0 to 45 degrees.  
Nonetheless, while the evidence clearly shows the veteran's 
arthritic symptoms to have increased during the appeal 
period, they still more nearly approximate a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7; Diagnostic Code 5260.  To 
warrant a higher, 20 percent evaluation, the veteran's right 
knee range of motion must be limited to 0 to 30 degrees or 
less.  The Board notes that the gradients between the 
limitation of motion on flexion values are 15 degrees.  Thus, 
at 0 to 45 degrees, which is a full 15 degrees less than that 
required for a 20 percent evaluation, the veteran's range of 
motion on flexion value is firmly at 10 percent, and, at 10 
percent.  Further, the examiner noted that repetitive flexion 
and extension produced pain but not an increase in fatigue or 
limitation of motion.  Thus, he is adequately compensated for 
his functional loss due to pain.  38 C.F.R. § 4.7.

The Board is constrained to find that the medical evidence 
also shows the veteran's right knee to more nearly 
approximate a noncompensable evaluation for his limitation of 
motion on extension.  38 C.F.R. §§ 4.3, 4.7.  As is the case 
with the veteran's limitation of motion on flexion 
symptomatology, the findings at the February 2005 examination 
showed his functional loss on extension to have increased.  
Nonetheless, it still manifests at a noncompensable rate.  To 
warrant an evaluation of 10 percent for limitation of motion 
on extension, extension must be limited to 10 degrees.  
Diagnostic Code 5261.  The veteran's painless active 
extension was limited to 5 degrees.

Thus, as the veteran's limitation of motion does not meet the 
compensable criteria under Diagnostic Codes 5260 and 5261, 
VAOPGCPREC 9-2004 is not applicable for purposes of awarding 
separate ratings based on limitation of flexion and 
extension..  Thus, the Board finds that the veteran has more 
nearly approximated a 10 percent evaluation for the arthritic 
impact on his right knee as a whole.  38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5003, 5261.

The veteran is also separately rated for subluxation or 
lateral instability of his right knee.  The applicable rating 
criteria provide that severe recurrent subluxation or lateral 
instability warrants an evaluation of 30 percent, and 
moderate subluxation or lateral instability, 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The examiner at the 
2005 examination assessed the veteran's 
subluxation/instability as moderate.  The Board notes the 
findings at the 2002 orthopedic consult, where the examiner 
assessed the veteran's instability symptoms as 2+, with the 
Lachman's end point as spongy, and the drawer tests having no 
end point.  The Board further notes the observation that the 
examiner did not perform the McMurray test due to the 
veteran's discomfort, and the pain elicited on hyperflexion.  
Thus, the Board finds that, according the veteran all 
reasonable doubt, his right knee subluxation/
instability symptomatology has more nearly approximated a 20 
percent rating for the entire appeal period.  38 C.F.R. 
§§ 4.3, 4.7; See Fenderson v. West, 12 Vet. App. at 126.  The 
higher, 30 percent, evaluation has not been more nearly 
approximated, as the examiner assessed moderate disability, 
and the Board finds that the record factually supports that 
assessment.

In light of the Board's action, the total evaluation of the 
veteran's right knee symptomatology is now 30 percent.  The 
Board finds that his total rating adequately compensates him 
for his functional loss due to pain, weakness, and the impact 
on his ability to do his job.  38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59.

Turning to the left middle and ring fingers claim, the rating 
criteria for ankylosis and limitation of motion of the 
fingers changed effective August 26, 2002, which was after 
the RO received the veteran's claim.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  The SOC informed the veteran of the 
change, and the RO evaluated his post-partial amputation 
residuals under both criteria, so the Board may do likewise.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability of multiple fingers is rated on the basis of 
ankylosis, unfavorable or favorable, or limitation of motion.  
Further, the amputation rule provides that the combined 
rating for disability of an extremity shall not exceed the 
rating for an amputation at the elective level.  38 C.F.R. 
§ 4.68.  Ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or through 
proximal phalanges.  Diagnostic Code 5151, Note (a).  
Amputations at distal joints, or through distal phalanges, 
other than negligible losses, are rated as prescribed for 
favorable ankylosis of the fingers.  Diagnostic Code 5151, 
Note (c).  Thus, the veteran's residuals are rated under the 
provisions of Diagnostic Code 5223, his injuries were to the 
distal joints.  See 38 C.F.R. § 4.71a, Plate III.

Under the prior criteria, favorable ankylosis of the middle 
and ring finger of either hand warranted an evaluation of 10 
percent.  Diagnostic Code 5223.  Limitation of motion 
permitting flexion of the tips to within 2 inches (5.1 cm) of 
the transverse fold of the palm also warranted a 10 percent 
evaluation.  Id., Note (a).  limitation of motion of less 
than one inch (2.5 cm) in either direction was not considered 
disabling.  Id.

The February 2005 examination report reflects no findings of 
ankylosis, and that the veteran's limitation of motion was a 
1 cm gap for the middle finger and a 0.5 cm gap for his ring 
finger.  These findings more nearly approximate a 
noncompensable evaluation under the prior criteria.  
38 C.F.R. § 4.7.

The current criteria redesignated the middle finger the long 
finger.  For ease of reading, the Board will still refer to 
it as the middle finger.  Under the current criteria,  
limitation of motion of the middle finger of either hand 
permitting flexion of the tips to within 1 inch (2.5 cm) of 
the transverse fold of the palm warrant a 10 percent 
evaluation.  Less than one inch (2.5 cm) is noncompensable.  
Diagnostic Code 5229.  Any limitation of motion of the ring 
finger is noncompensable.  Id.  The file reflects no evidence 
of limitation of motion on extension.  Thus, whether 
evaluated under the prior or the current criteria, the 
veteran's post-partial amputation residuals more nearly 
approximate a noncompensable evaluation if rated solely on 
the basis of limitation of motion.  38 C.F.R. § 4.7.

As concerns the veteran's assertion that he had pain and 
arthritis in his middle and ring finger, the examination 
reports reflect that X-rays showed no evidence of arthritis 
but evidence only of old trauma.  The examination report 
noted tenderness on palpation but no objective indicia of 
pain on motion or otherwise.  The Board finds that a higher, 
compensable, rating has not been more nearly approximated.  
The February 2005 examination found notable weakness in the 
middle and ring fingers on active resistance while in 
opposition to the thumb but noted that grasp was normal.  The 
examiner noted that normal grasp was evidence of normal 
strength in the metacarpophalangeal and proximal 
interphalangeal joints.  Thus, the clinical evidence does not 
show overall functional loss of the left middle and ring 
fingers to more nearly approximate a compensable evaluation 
of 10 percent or higher evaluation.  38 C.F.R. § 4.7, 4.40, 
4.45, 4.59.

The Board has considered the reasonable doubt doctrine as 
concerns all of the veteran's disabilities.  Further, as 
noted above, the Board finds that his disabilities have more 
nearly approximated the ratings allowed for the entire appeal 
period.  See Fenderson v. West, 12 Vet. App. 119.

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee is 
denied.

Entitlement to an initial disability rating not to exceed 20 
percent for moderate recurrent subluxation or lateral 
instability, right knee, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for status post-
partial amputation residuals of the tips, left middle and 
left ring fingers, is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


